Citation Nr: 0636379	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  04-19 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an effective date earlier than December 
31, 2003, for the grant of a 10 percent disability rating for 
service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. G. Vance, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1987 to May 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO granted the veteran's claim 
seeking entitlement to an increased rating for hypertension 
and assigned a 10 percent rating.

Applicable law mandates that when a veteran seeks an 
increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  The veteran has objected to 
the award of a 10 percent rating in his Notice of 
Disagreement and Appeal and the matter remains before the 
Board for appellate review.

In its March 2004 rating decision, the RO listed the 
veteran's period of active duty as May 1987 to May 1990.  The 
claims folder does not contain the usual service personnel 
records, such as a DD-214 form, that would verify such 
service.  However, there is computer data sheet, dated June 
1990, that shows the dates of service as May 1987 to May 1990 
and shows a "Y" next to the word "Verified", apparently 
meaning "yes".  The RO has apparently verified service in 
this case by electronic means, without requiring the veteran 
to submit copies of forms, such as the DD-214, verifying 
service.  Given the computer data sheet in the file and 
considering that the veteran's service medical records appear 
to correlate to a period of service beginning in May 1987 and 
extending through May 1990, the Board will proceed in this 
case with its adjudication of the veteran's claim.

The issue of entitlement to an effective date earlier than 
December 31, 2003, for the grant of a 10 disability percent 
rating for service-connected hypertension is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Based upon the competent medical evidence of record, the 
veteran's diagnosed hypertension is not productive of 
diastolic pressure predominantly 110 or more, or systolic 
pressure predominantly 200 or more.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for service-connected hypertension have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-.14, 
4.104, Diagnostic Code 7101 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant of the information or 
evidence necessary to substantiate the claim, and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Notice must meet both timeliness and content 
requirements.  It must be provided to the claimant before the 
initial unfavorable decision on a claim for VA benefits, and 
it must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  

In this case, the RO provided the veteran with notice of the 
information or evidence needed to substantiate his claim, 
including that which he was to provide and that which VA 
would provide, in a February 2004 letter, prior to the 
initial decision on the claim in March 2004.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met in this case.

The four content requirements have also been satisfied, and 
the veteran has not alleged that VA failed in this regard.  
The letter fulfilled the first content requirement by 
informing the veteran that to substantiate his claim for an 
increased rating, the evidence must show that his service-
connected condition has gotten worse.
 
The second content requirement, concerning the information or 
evidence that the veteran was to provide, has been met.  The 
RO informed the veteran that he should submit the following: 
medical or other evidence showing an increase in the severity 
of his hypertension, including medical treatment records and 
lay statements regarding observable symptomatology; the dates 
and places of recent VA medical treatment; and sufficient 
identifying information regarding other records relevant to 
his claim that he would like the RO to obtain.

Pursuant to the third content requirement, the veteran was 
notified of the information and evidence that VA would 
provide.  The RO informed him that it had obtained records 
from the Detroit VA Medical Center (VAMC) dated February 2001 
through November 2003 and a May 1990 medical progress note; 
that VA had scheduled him for an examination; that VA would 
obtain his service medical records or other military records 
if needed; and that VA would assist him in getting any 
records, including medical records, employment records, or 
records from other Federal agencies, which the veteran told 
VA about.  The RO also informed the veteran that it would 
help him obtain private treatment records if he filled out 
certain Release of Information forms that would authorize the 
RO to assist him in this regard, and the RO provided him with 
the forms.

Finally, the fourth content requirement has been met.  
Although the notice letter that was provided to the veteran 
did not specifically tell him to provide any evidence in his 
possession that pertains to the claim, the Board finds that 
he was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  38 C.F.R. § 3.159(b)(1).  
The veteran was instructed to inform the RO of "any other 
evidence or information" that would support his claim, and 
the RO told him, "It's still your responsibility to support 
your claim with appropriate evidence."

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present appeal, the veteran was provided with notice 
of the type of information and evidence needed to 
substantiate his claim for an increased disability rating, 
but he was not provided with notice of the type of evidence 
necessary to establish an effective date when an increase is 
granted.  Despite the inadequate notice provided to the 
veteran on this element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision 
regarding entitlement to a rating in excess of 10 percent.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As noted 
in the introduction to this decision, the veteran has 
objected to the effective date assigned in the March 2004 
rating decision, and the Board has remanded the issue back to 
the RO so the veteran can be provided with a new SOC that 
will inform him of the reasons behind the effective date 
assigned and of the laws and regulations relevant to 
obtaining an effective date.  See Dingess, 19 Vet. App. 473 
at 490-91.  The veteran will then have the opportunity to 
identify and submit evidence in support of his claim and to 
have the issue readjudicated.
 
The duty to assist the veteran has been satisfied in this 
case.  Service and VA medical records are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the appellant's claim.  VA is not on notice of any 
evidence needed to decide the claim which has not been 
obtained.  In February 2004, the veteran was provided with a 
VA compensation and pension (C&P) examination for 
hypertension.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the veteran in this case.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the principal concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran is contending that his service-connected 
hypertension has increased in severity and a disability 
rating in excess of 10 percent is warranted to reflect the 
changed nature of the disorder.  After a careful 
consideration of the record under the laws and regulations as 
set forth above and below, the Board finds the preponderance 
of the evidence weighs against granting his claim.

Hypertension is rated under 38 C.F.R. § 4.104, Diagnostic 
Code (DC) 7101, and is defined as having diastolic blood 
pressure predominantly 90mm or greater.  The diagnostic code 
also addresses isolated systolic hypertension, which is 
defined as having systolic blood pressure predominantly 160mm 
or greater with a diastolic blood pressure less than 90mm.  
Either condition must be confirmed by readings taken two or 
more times on at least three different days.  Hypertension 
due to aortic insufficiency or hyperthyroidism, which is 
usually the isolated systolic type, is to be rated as part of 
the condition causing it, rather than by a separate 
evaluation.  Hypertension is to be evaluated separately from 
hypertensive heart disease and other types of heart disease.  
38 C.F.R. § 4.104, Diagnostic Code (DC) 7101.

The veteran is currently assigned a 10 percent disability 
rating for his hypertension. Under DC 7101, a 10 percent 
rating is assigned for diastolic pressure predominantly 100 
or more, or; systolic pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent disability 
evaluation is assigned for diastolic pressure predominantly 
110 or more, or; systolic pressure predominantly 200 or more.  
Id.

Treatment records from the Detroit VAMC show that the veteran 
was seen for hypertension in February 2001.  His blood 
pressure was 134/82, and he was taking the blood pressure 
lowering medications lisinopril and verapamil.  In August 
2001, his blood pressure was 134/68 with no change in 
medication.  The examiner noted that his blood pressure was 
in good control.  In June 2002, the veteran's blood pressure 
was 128/72 with no change in medication.

On VAMC examination in September 2003 for hypertension, the 
examiner noted that the veteran had not been seen in the 
clinic for one year and had not taken his blood pressure 
medication for the past five to six months.  The veteran's 
blood pressure was 153/99 and 152/102.  The examiner 
prescribed lisinopril and hydrochlorothiazide.  In November 
2003, the veteran's blood pressure was 132/80.

The veteran received a VA C&P examination for hypertension in 
February 2004.  The claims folder was available and reviewed 
by the examiner.  The veteran reported being on a regimen of 
lisinopril and hydrochlorothiazide; denied any history of 
coronary artery disease or congestive heart failure; denied 
any dyspnea on exertion, paroxysmal nocturnal dyspnea, or 
orthopnea; and denied any hospitalizations or emergency room 
visits for uncontrolled blood pressure.  On examination, his 
heart exhibited regular rate and rhythm; S1 and S2 heard; no 
S3 or murmur; unremarkable CBC; normal sinus rhythm by EKG; 
minimal voltage criteria for LVH; normal heart size by X-ray; 
no active intrathoracic disease.  The veteran's blood 
pressure was 140/90 standing, 140/90 sitting, and 140/90 
supine.  The examiner provided a diagnosis of hypertension, 
well controlled blood pressure on anti-hypertensive therapy.

As indicated by the medical evidence of record, the veteran's 
blood pressure readings from February 2001 through February 
2004 do not show a diastolic pressure predominantly 110 or 
more, or a systolic pressure predominantly 200 or more, to 
meet the criteria for a 20 percent rating.  38 C.F.R. 
§ 4.104, DC 7101.  The records also do not establish that the 
veteran's hypertension is due to aortic insufficiency or 
hyperthyroidism which would require a rating under a 
different diagnostic code.  Id.  Accordingly, the Board finds 
that the preponderance of the evidence weighs against the 
veteran's claim.

In so deciding, the Board acknowledges the veteran's 
statements in his Notice of Disagreement and Appeal that 
blood pressure readings from in-service and VA treatment in 
the 1980s and 1990s should be considered for his increased 
rating claim.  The veteran filed his claim in December 2003.  
As noted above, where an increase in the disability rating is 
at issue, the present level of the veteran's disability is 
the principal concern.  Francisco, 7 Vet. App. at 58.  
Therefore, while the Board has reviewed the veteran's service 
medical records, the February 2001 through February 2004 VAMC 
medical records offer the most relevant and probative 
evidence for deciding his claim.

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of § 5107(b) are not 
applicable.  Accordingly, entitlement to a rating in excess 
of 10 percent for service-connected hypertension is denied.


ORDER

Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling, is denied.

REMAND

In the March 2004 Notice of Disagreement and May 2004 Appeal, 
the veteran objected to the effective date assigned for the 
award of a 10 percent rating for his service-connected 
hypertension.  Most notably, in the Appeal, the veteran 
argued that his disability rating should be made retroactive 
to the time he was diagnosed with hypertension in 1988.  As 
his objection to the effective date was not acknowledged by 
the RO or addressed in the January 2004 Statement of the Case 
(SOC), the Board is remanding the issue for the issuance of a 
SOC.  38 C.F.R. § 19.29-.30; Manlincon v. West, 12 Vet. App. 
238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should undertake any 
additional development and/or notification 
deemed necessary for a full and fair 
adjudication of this case as required by 
recent Court decisions and any updated 
agency protocol.

2.  A Statement of the Case should be 
issued to the veteran addressing the issue 
of entitlement to an effective date 
earlier then December 31, 2003, for the 
award of a 10 percent rating for his 
service-connected hypertension.  The 
Statement of the Case should include all 
relevant law and regulations pertaining to 
the claim.  The veteran must be advised of 
the time limit in which he may file a 
substantive appeal, if he so desires.  38 
C.F.R. § 20.302(b) (2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


